Citation Nr: 0019316	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1964 to 
September 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the RO.  

The RO denied the veteran's original claim of service 
connection for diabetes mellitus in May 1977.  

The RO in its December 1998 decision did not specifically 
discuss whether new and material evidence had been submitted 
to reopen the veteran's claim.  Since the United States Court 
of Appeals for Veterans Claims (Court) has made it clear that 
the Board must review a preliminary decision by the RO in 
this regard, the issue in this case has been restated as 
indicated on the preceding page.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995).  



FINDINGS OF FACT

1.  New evidence has been presented since the May 1977 RO 
decision which bears directly and substantially on the 
veteran's claim of service connection for diabetes mellitus 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

2.  The veteran's claim of service connection for diabetes 
mellitus is plausible and capable of substantiation.  





CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
May 1977 RO decision, to reopen the claim of service 
connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 
(1999).

3.  The claim of service connection for diabetes mellitus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from September 1964 to 
September 1976.  Following his discharge from service, the 
veteran filed a claim of service connection for diabetes 
mellitus.  At that time, the evidence of record consisted of 
the veteran's service medical records and an April 1977 VA 
examination.  The veteran's service medical records showed a 
diagnosis in service of diabetes mellitus, but the April 1977 
VA examination report did not find that the veteran had 
current diabetes mellitus disability.  

In a May 1977 decision, the RO denied the veteran's original 
claim of service connection for diabetes mellitus on the 
basis that the current disability had not been shown on an 
initial April 1977 VA examination.  The veteran is not shown 
to have perfected a timely appeal from that decision.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.104(a) (1999).  The Court has indicated 
that the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The last disallowance of record is considered to be the last 
decision that finally denied the claim, whether it was denied 
on a new and material basis or on the merits.  Evans v. 
Brown, 9 Vet.App. 273 (1996).  In this case, the last final 
decision of record was in May 1977.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the RO's 
May 1977 decision consists of a September 1998 VA examination 
report which indicates that the veteran has diabetes 
mellitus.  This evidence is not only new, but is also 
material because it serves to show that the veteran has 
current disability due to diabetes mellitus.  Thus, this 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

Thus, with respect to the second step under Elkins, the Board 
must now address whether the veteran has presented a well-
grounded claim.  

Since the medical evidence now establishes that the veteran 
has current disability that might be due to disease or injury 
in service, the Board finds that the veteran's claim is well 
grounded in that is plausible within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  



ORDER

As new and material evidence has been submitted to reopen the 
veteran's well-grounded claim of service connection for 
diabetes mellitus, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

As noted, under Elkins, the third step requires a 
determination of whether or not service connection is 
warranted on the merits.  In addition since the claim is well 
grounded, the Secretary must evaluate the merits of the claim 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2000) has been fulfilled.  

In light of the foregoing, the veteran should be examined to 
determine whether he has current disability due to diabetes 
mellitus which was incurred in or aggravated by service.  

In addition, the veteran should be asked to provide all 
medical evidence referable to  treatment for diabetes 
mellitus since the time of his discharge from service in 
1976.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to request from the veteran and 
associate with the claims file all 
available medical records concerning 
treatment of the veteran for diabetes 
mellitus since service.  

2.  The veteran should be afforded a VA 
examination to determine the current 
extent and likely etiology of the claimed 
diabetes mellitus.  All indicated x-rays 
and laboratory tests should be completed.  
The examiner should elicit from the 
veteran and record a detailed clinical 
history referable to the claimed 
condition.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to the likelihood that the 
veteran current disability due to 
diabetes mellitus which was incurred in 
or aggravated by service.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  

3.  After completion of the requested 
development, the RO should reconsider the 
veteran's claim of service connection for 
diabetes mellitus on the merits in light 
of Elkins.  When considering the claim on 
the merits, the RO should weigh the 
probative value of all of the evidence of 
record.  If any action taken is adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case  and afforded the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



